Matter of Wooster v Queen City Landing, LLC (2017 NY Slip Op 03672)





Matter of Wooster v Queen City Landing, LLC


2017 NY Slip Op 03672


Decided on May 5, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND SCUDDER, JJ.


618 CA 16-02077

[*1]IN THE MATTER OF MARGARET WOOSTER, CLAYTON S. "JAY" BURNEY, JR., LYNDA K. STEPHENS AND JAMES E. CARR, PETITIONERS-APPELLANTS,
vQUEEN CITY LANDING, LLC, CITY OF BUFFALO PLANNING BOARD AND CITY OF BUFFALO COMMON COUNCIL, RESPONDENTS-RESPONDENTS. (APPEAL NO. 2.) 


ARTHUR J. GIACALONE, BUFFALO, AND LIPPES & LIPPES, FOR PETITIONERS-APPELLANTS. 
HOPKINS SORGI & ROMANOWSKI PLLC, BUFFALO (MARC A. ROMANOWSKI OF COUNSEL), FOR RESPONDENT-RESPONDENT QUEEN CITY LANDING, LLC. 
TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (JESSICA M. LAZARIN OF COUNSEL), FOR RESPONDENTS-RESPONDENTS CITY OF BUFFALO PLANNING

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (Donna M. Siwek, J.), entered November 9, 2016 in this CPLR article 78 proceeding. The judgment granted those parts of respondents' motions to dismiss the claim of petitioners alleging that respondents violated the performance bond provisions of General City Law §§ 27-a (7) and 33 (8) (a). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Wooster v Queen City Landing, LLC ([appeal No. 1] ___ AD3d ___ [May 5, 2017]).
Entered: May 5, 2017
Frances E. Cafarell
Clerk of the Court